DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022, for application 16/202,523 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 09/09/2021. In the instant amendment: Claims 1, 8, and 15 have been amended. Claims 1-2, 4-9, 11-16, 18-20 have been examined and are pending.
Response to Arguments
Applicants’ arguments with respect to amended claims 1, 8 and 15 have been considered but are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7, 8-9, 11, 14, 15-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Acar et al. (“Acar,” US 20180337772, published Nov. 22, 2018) in view of Finlow-Bates et al. (“Finlow-Bates,” US 20160086175, published Mar. 24, 2016). 
Regarding claim 1, Acar discloses a method comprising: 
generating, by one or more processors, a first key pair, wherein the key pair includes a public key and a private key (Acar FIG. 4, [0050]. With the asymmetric key approach, log chain library 112 can derive log key Kj, as a private key in a private key / public key pair. For example, in one set of embodiments, log chain library 112 can derive log key Kj, as an elliptical curve cryptography ( ECC ) private key with a corresponding ECC public key Kpub.); 
publishing, by the one or more processors, the public key of the first key pair to an immutable data structure (Acar FIGs. 2, 4, [0022]-[0023], [0050]. Log chain library 112 can then input the private log key K , and the contents of the log chain node to an asymmetric digital signature algorithm Asig in order to generate the node signature . Log chain library 112 can also add the corresponding public key Kpub to the metadata header of the log chain node (For “immutable data structure,” see FIG. 2 and [0022]-[0023]. Each node in the log chain comprises a digital signature of a hash of previous node’s data, metadata header, and log entry payload.]), 
receiving, by the one or more processors, a first digital file for [timestamping] (Acar [0043]-[0049]. Once log key Kj , has been derived from service key Ki , log chain library 112 can assemble a log chain node that includes a hash of the previous log chain node created by library 112 ( if such a previous log chain node exists ) , the payload of log entry L , and a metadata header ( block 406 ) . Log chain library 112 can then digitally sign the contents of the log chain node ( e.g., the hash , the log payload , and the metadata header ) using log key Kj [may be with an asymmetric key], and add the resulting digital signature to the log chain node ( blocks 408 and 410 ).); 
signing, by the one or more processors, the first digital file with the private key of the first key pair (Acar FIG. 4, [0050]. With the asymmetric key approach, log chain library 112 can derive log key Kj, as a private key in a private key / public key pair. For example, in one set of embodiments, log chain library 112 can derive log key Kj, as an elliptical curve cryptography ( ECC ) private key with a corresponding ECC public key Kpub. Log chain library 112 can then input the private log key Kj , and the contents of the log chain node to an asymmetric digital signature algorithm Asig in order to generate the node signature); 
identifying, by the one or more processors, the sequence location of the public key of the first key pair published to the immutable data structure (Acar FIG.2, [0023]. Yet further, at the time the log entries written by a particular service instance 102 need to be audited / verified, log chain verification service 114 can retrieve the log chain created by service instance 102 from log store 106 and verify the digital signature of each node in the log chain ( blocks 218 and 220 ). In embodiments where the node was signed using an asymmetric ( private ) log key Kj , this can involve retrieving the corresponding public key (which may be included in the node header ) and executing a signature verification function using the public key); 
retrieving, by the one or more processors, a timestamp value of the first digital file (Acar [0062]. [T]his ordering step can be performed by sorting the log chains based on timestamps that may be included the log payloads. In another set of embodiments , this ordering step can be performed by sorting the log chains based on epoch counter e and nonce ; included in the node headers ( this approach assumes that nonce ; is an increasing counter ).); 
verifying, by the one or more processors, the [ timestamp] value based on a comparison of the [timestamp] value to the number of entries from an initial entry in the immutable data structure to the sequence location of the public key of the first key pair published to the immutable data structure (Acar FIG. 5, [0057], [0059]. Log chain verification service 114 can then derive log key Kj, using service key Ki , counterj, and Akdf (block 512), and compute a signature verification function corresponding to Amac using log key Kj , the content of node N , a computed hash of prior node N - 1 , and the stored signature of node N ( block 514 ) . If the signature verification function returns a successful result, log chain verification service 114 can determine that the integrity of node N is intact ( blocks 516 and 518 ). One way for log chain verification service 114 to establish the authenticity of this first public key is for key management service 108 (rather than log chain library 112) to generate the first public key for a service instance 102 at the time of deriving the instance’s service key and providing this public key, along with a public key certificate , to service instance 102. Then, at the time of verifying the log chain, log chain verification service 114 can retrieve the public key and corresponding certificate from the configuration node and verify that this key is owned by key management service 108.). 
Acar does not explicitly disclose: wherein the public key is published during a periodic time interval and the publication of the public key includes a sequence location within the immutable data structure that corresponds to the periodic time interval; verifying, by the one or more processors, a timestamp value. 
However, in an analogous art, Finlow-Bates discloses a method, comprising: 
wherein the public key is published during a periodic time interval and the publication of the public key includes a sequence location within the immutable data structure that corresponds to the periodic time interval (Finlow-Bates [0060],[0062]. A record that includes the party's newly acquired credit and the public key associated with that credit can then be added to the ledger of the P2P system. In some embodiments, a transaction record signed with a party's private key may include the public key corresponding to the private key, to thus enable verification of the signed transaction record. The processing performed on new transactions records may include performing a computational task on a block of transactional records collected over some predetermined period of time (e.g., 10 minutes). In some embodiments, updated transaction ledgers (that include the just completed ledger block and the solution for the most recent transaction block) will include a chain of all previously verified blocks (e.g., where each block includes a collection of transaction records completed in a particular time period, a nonce value N that was determined/computed for that block, and the previous hashcode value computed for the preceding ledger chain block).);
verifying, by the one or more processors, the timestamp value (Finlow-Bates [0071]-[0072]. In some embodiments, the message 400 may also include a timestamp field 460 indicating the time at which the request was made/generated. The requesting device may be configured to process (e.g., sign/encrypt) at least a portion of the data included in the request message using its private key (from the asymmetric private/public cryptographic key, such as an ECDSA key, assigned to the requesting device) to confirm that authenticity of the sent request. Thus, a processing device, e.g., one of the devices of the P2P system on which a copy of the transaction ledger is maintained, can use the public key of the requesting device (that public key may already be available at the processing device, or may have been included with the request message) to decrypt the request message, and to independently confirm the details in the message.”). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Nannra with teachings of Finlow-Bates to include the steps of: wherein the public key is published during a periodic time interval and the publication of the public key includes a sequence location within the immutable data structure that corresponds to the periodic time interval; verifying, by the one or more processors, a timestamp value. One would have been motivated to provide users with a means for using a timestamp to verify the authenticity of block-chain nodes for a token-based transaction.  (See Finlow-Bates [0072].)
Regarding claim 2, Acar and Finlow-Bates disclose the method of claim 1. Acar further discloses: 
 generating, by the one or more processors, a second key pair based, at least in part, on a pre-determined amount of time after the generation of the first key pair elapsing, wherein (i) the second key pair includes a second public key and a second private key and (ii) the second key pair is different than the first keypair (Acar FIG. 4, [0022], [0035]. Further , at the time each service instance 102 is ready to write a new log entry , log chain library 112 of the service instance can generate, from the service instance ' s service key Ki , a log key Kj that is specific to the log entry ( block 206 ) . In some embodiments, log key Kj , can be a private key in an asymmetric private key / public key pair. In some embodiments , rather than deriving service key Ki directly from master key Km at block 310 of workflow 300 , key management service 108 may derive service key Ki from an intermediary key referred to as an epoch key Ke . Epoch key Ke , may be derived from master key Km and renewed on a periodic basis , such as once a day , once a week , etc.);
 publishing, by the one or more processors, the public key of the second key pair to an immutable data structure (Acar FIGs. 4, [0050]. Log chain library 112 can then input the private log key K , and the contents of the log chain node to an asymmetric digital signature algorithm Asig in order to generate the node signature . Log chain library 112 can also add the corresponding public key Kpub to the metadata header of the log chain node), wherein the public key of the second key pair is stored sequentially in relation to the public key of the first key pair (Acar FIGs 2, 6, [0058] – [0059]. Turning now to block 602 of workflow 600 , log chain verification service 114 can retrieve the log chain node to be verified ( i . e . , node N ) from log store 106 . Upon retrieving node N , log chain verification service 114 can extract Asig and Kpub from the node ’ s metadata header ( block 604 ) . Log chain verification service 114 then compute a signature verification function corresponding to Asig using public key Kpub , the content of node N , a computed hash of prior node N - 1 , and the stored signature of node N ( block 606 ). One way for log chain verification service 114 to establish the authenticity of this first public key is for key management service 108 ( rather than log chain library 112 ) to generate the first public key for a service instance 102 at the time of deriving the instance’s service key and providing this public key, along with a public key certificate , to service instance 102 . Service instance can include this key management service generated public key and public key certificate in the first (i.e., configuration ) node of the log chain. If this verification is successful, log chain verification service 114 can conclude that the public key is authentic and proceed with its log chain verification processing); 
receiving, by the one or more processors, a second digital file [for timestamping] (Acar [0043]-[0049]. Once log key Kj , has been derived from service key Ki , log chain library 112 can assemble a log chain node that includes a hash of the previous log chain node created by library 112 ( if such a previous log chain node exists ) , the payload of log entry L , and a metadata header ( block 406 ) . Log chain library 112 can then digitally sign the contents of the log chain node ( e.g., the hash , the log payload , and the metadata header ) using log key Kj [may be with an asymmetric key], and add the resulting digital signature to the log chain node ( blocks 408 and 410 ).) after the pre-determined amount of time after the generation of the first key pair elapsing (Acar FIG. 4, [0035]. In some embodiments , rather than deriving service key Ki directly from master key Km at block 310 of workflow 300 , key management service 108 may derive service key Ki [from which public/private key pair Kj may be derived, see [0023]] from an intermediary key referred to as an epoch key Ke. Epoch key Ke , may be derived from master key Km and renewed on a periodic basis , such as once a day , once a week , etc.); and 
signing, by the one or more processors, the second digital file with the private key of the second key pair(Acar FIG. 4, [0050]. With the asymmetric key approach, log chain library 112 can derive log key Kj, as a private key in a private key / public key pair. For example, in one set of embodiments, log chain library 112 can derive log key Kj, as an elliptical curve cryptography (ECC) private key with a corresponding ECC public key Kpub. Log chain library 112 can then input the private log key Kj , and the contents of the log chain node to an asymmetric digital signature algorithm Asig in order to generate the node signature). 
Regarding claim 4, Acar and Finlow-Bates disclose the method of claim 3. Acar further discloses: wherein identifying the sequence location of the public key of the first key pair published to the immutable data structure is based on an address value generated when publishing the public key of the first key pair to the immutable data structure KILPATRICK TOWNSEND 71219292 1 (Acar FIGs 2, 6, [0058] – [0059]. Turning now to block 602 of workflow 600 , log chain verification service 114 can retrieve the log chain node to be verified ( i . e . , node N ) from log store 106 . Upon retrieving node N , log chain verification service 114 can extract Asig and Kpub from the node’s metadata header ( block 604 ) . Log chain verification service 114 then compute a signature verification function corresponding to Asig using public key Kpub , the content of node N , a computed hash of prior node N - 1 , and the stored signature of node N ( block 606 ). One way for log chain verification service 114 to establish the authenticity of this first public key is for key management service 108 ( rather than log chain library 112 ) to generate the first public key for a service instance 102 at the time of deriving the instance’s service key and providing this public key, along with a public key certificate , to service instance 102 . Service instance can include this key management service generated public key and public key certificate in the first (i.e., configuration ) node of the log chain. If this verification is successful, log chain verification service 114 can conclude that the public key is authentic and proceed with its log chain verification processing). 
Regarding claim 7, Acar and Finlow-Bates disclose the method of claim 3. Acar further discloses: wherein publishing the public key of the first key pair to the immutable data structure is a permissioned action (Acar FIGs. 4, [0050]. Log chain library 112 can then input the private log key K , and the contents of the log chain node to an asymmetric digital signature algorithm Asig in order to generate the node signature . Log chain library 112 can also add the corresponding public key Kpub to the metadata header of the log chain node). 
Regarding claim 8, claim 8 is directed to a computer program product corresponding to the method of claim 1. Claim 8 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 9, claim 9 is directed to a computer program product corresponding to the method of claim 2. Claim 9 is similar in scope to claim 2 and is therefore rejected under similar rationale. 
Regarding claim 11, claim 11 is directed to a computer program product corresponding to the method of claim 4. Claim 11 is similar in scope to claim 4 and is therefore rejected under similar rationale. 
Regarding claim 14, claim 14 is directed to a computer program product corresponding to the method of claim 7. Claim 14is similar in scope to claim 7 and is therefore rejected under similar rationale
Regarding claim 15, claim 11 is directed to a computer system corresponding to the method of claim 1. Claim 15 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 16, claim 16 is directed to a computer system corresponding to the method of claim 2. Claim 16 is similar in scope to claim 2 and is therefore rejected under similar rationale. 
Regarding claim 18, claim 18 is directed to a computer system corresponding to the method of claim 4. Claim 18 is similar in scope to claim 4 and is therefore rejected under similar rationale. 


Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Acar et al. (“Acar,” US 20180337772, published Nov. 22, 2018) in view of Finlow-Bates et al. (“Finlow-Bates,” US 20160086175, published Mar. 24, 2016) and Nannra et al. (“Nannra,” US 20180254841, published Sep 6, 2018) 
Regarding claim 5, Acar and Finlow-Bates disclose the method of claim 1. Acar and Finlow-Bates do not explicitly disclose: wherein the first digital file is a hash function of a file to be timestamped. 
However, in an analogous art, Nannra discloses a method comprising the step of wherein the first digital file is a hash function of a file to be timestamped (Nannra FIG. 3, [0030], [0032], [0038]. In some implementations , the ledger management module 150 utilizes a cryptographic hash function ( e . g . , SHA - 256 ) to generate a digest . The transactions 22 - 2 include respective transaction data 24 - 21 , 24 - 22 . . . 24 - 2n , and respective timestamps 26 - 21 , 26 - 22 . . . 26 - 2n. In some implementations , the method 400 includes synthesizing a digital signature by cryptographically signing the timestamp or a hash of the timestamp with a private key.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Burke with the teachings of Acar and Finlow-Bates to include the steps of: wherein the first digital file is a hash function of a file to be timestamped. One would have been motivated to provide users with a means for improve security of a digital signature through generating the digital signature from a hash of the time-stamp of transaction. (See Nannra [0038].) 
Regarding claim 12, claim 12 is directed to a computer program product corresponding to the method of claim 5. Claim 12 is similar in scope to claim 5 and is therefore rejected under similar rationale. 
Regarding claim 19, claim 19 is directed to a computer system corresponding to the method of claim 5. Claim 19 is similar in scope to claim 5 and is therefore rejected under similar rationale. 
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Acar et al. (“Acar,” US 20180337772, published Nov. 22, 2018) in view of Finlow-Bates et al. (“Finlow-Bates,” US 20160086175, published Mar. 24, 2016) and Burke et al. (“Burke,” US 20200076606, filed Aug. 31, 2018).  
Regarding claim 6, Acar and Finlow-Bates disclose the method of claim 1. Acar and Finlow-Bates do not explicitly disclose: wherein the private key of the first key pair is removed from additional use after a pre-determined amount of time after the generation of the first key pair has elapsed. 
However, in an analogous art, Burke discloses wherein the private key of the first key pair is removed from additional use after a pre-determined amount of time after the generation of the first key pair has elapsed (Burke [0024]. In some of these implementations, the key applet 206 may delete the blockchain private key 117 after a specified time and / or the digital wallet 216 may be configured to delete the blockchain private key 117 from the cache after use.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Burke with the teachings of Acar and Finlow-Bates to include the steps of: wherein the private key of the first key pair is removed from additional use after a pre-determined amount of time after the generation of the first key pair has elapsed. One would have been motivated to provide users with a means for secure block-chain based transaction through deleting the private key after a pre-determined time. (See Burke [0024]). 
Regarding claim 13, claim 13 is directed to a computer program product corresponding to the method of claim 6. Claim 13 is similar in scope to claim 6 and is therefore rejected under similar rationale. 
Regarding claim 20, claim 20 is directed to a computer system corresponding to the method of claim 6. Claim 20 is similar in scope to claim 6 and is therefore rejected under similar rationale. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961. The examiner can normally be reached on Monday to Friday, 9 AM - 6 PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on 571 270 5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD  LONG/
Examiner, Art Unit 2439



/LUU T PHAM/            Supervisory Patent Examiner, Art Unit 2439